Citation Nr: 0309249	
Decision Date: 05/19/03    Archive Date: 05/27/03

DOCKET NO.  00-09 488A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 70 percent for 
PTSD, from the initial grant of service connection.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from July 1966 to July 1968.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1999 decision by the RO, 
which granted service connection for PTSD and assigned a 30 
percent evaluation, effective from December 30, 1998, the 
date of receipt of claim.  38 C.F.R. § 3.400(b)(2) (2002).  
By rating action in February 2001, the RO assigned a 50 
percent evaluation, effective from the same date.  In 
September 2001, a hearing was held at the RO before the 
undersigned member of the Board.  The Board remanded the 
appeal to the RO for additional development in December 2001.  

By rating October 2002, the RO assigned a 70 percent 
evaluation, effective from the date of receipt of claim.  

In the Statement of Accredited Representation in Appealed 
Case, dated in December 2002, the representative raised the 
additional argument of entitlement to a total rating for 
compensation purposes based on individual unemployability.  
For reasons set forth below, the Board does not find that 
such issue is inextricably intertwined with the issue 
developed for appellate review.  Accordingly, this issue will 
not be addressed in this decision, but is referred to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim has 
been obtained by VA.  

2.  The veteran's PTSD is not shown to impair occupational 
and social functioning beyond that contemplated by the 70 
percent rating.  

3.  The veteran has been employed steadily on a full-time 
basis for many years.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 70 percent for 
PTSD, from the initial grant of service connection are not 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, 
Part 4, including Diagnostic Codes 9400-9411 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  The Act and implementing 
regulations, among other things, eliminates the well grounded 
claim requirement and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  

As a general rule, the change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  In this case, the veteran has been given every 
opportunity to provide evidence to support his claim, has 
been afforded VA examination and all notification and 
development actions needed to render a fair decision on the 
issue have been accomplished.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Through past actions of the VA, the 
veteran was informed of what evidence he was expected to 
provide VA and of the type of evidence needed to establish 
entitlement.  The veteran was advised of the evidence that 
had already been obtained in the statement of the case (SOC) 
issued in November 1999, and in the supplemental statements 
of the case (SSOC) issued in February 2001 and October 2002.  
All pertinent records from VA and non-VA sources identified 
by the veteran have been obtained and associated with the 
claims file, and he has not alleged the presence of any 
additional available evidence which would be pertinent to his 
claim.  

Where the appellant has been fully notified and is aware of 
the type of evidence required to substantiate his claim, and 
where there has been extensive factual development of the 
case which indicates that no additional assistance would aid 
in further developing the claim, no further development 
pursuant to the VCAA is required.  Wensch v. Principi, 15 
Vet. App. 362 (2001), (citing Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  

Factual Background

A letter from A. Aziz, M.D., Assistant Clinical Professor at 
an VA outpatient clinic in April 1999, indicated that the 
veteran had been a patient for the past three months and was 
being treated for major depression and PTSD.  The veteran was 
working full-time but was considerably distressed and had 
difficulty sustaining close meaningful relationships.  His 
symptoms included avoidance, isolation, intrusive thoughts of 
his Vietnam experiences, insomnia, and nightmares.  

Additional symptoms reported by a VA readjustment counselor 
in April 1999 included hypervigilance, anger, and temporary 
memory loss.  His most prevalent symptoms were depression and 
isolation.  Both of the above reports were primarily focused 
on establishing the veteran's claim of service connection for 
PTSD and did not provide detailed findings for rating 
purposes.  

When examined by VA in April 1999, the veteran reported 
additional symptoms including: trouble with concentration, 
nightmares once or twice a week, periodic flashbacks, 
intrusive recollections, anxiety manifested by palpitations, 
sweating, and shortness of breath one or two times a month, 
avoidance of things that reminded him of Vietnam, emotional 
detachment, and difficulty trusting people.  He worked at 
night because he had difficulty sleeping and slept about 4 to 
5 hours a day.  His appetite was good and he had recently 
gained 10 to 12 pounds, but his daytime energy level was up 
and down.  His patience was very short and he was easily 
upset and had trouble controlling his impulses.  He sometimes 
felt worthless and hopeless, and was occasionally depressed.  
He denied any auditory or visual hallucinations.  He reported 
occasional suicidal thoughts thinking "what's the use," but 
had no active plans or attempts.  He worked full-time as a 
maintenance control clerk for the past 14 years.  

On examination, the veteran was well groomed and kempt.  His 
thought process was logical, coherent, and goal-directed.  
There were no inappropriate, ritualistic or abnormal 
behaviors noted, and his speech had a regular rate and 
rhythm.  His affect was mildly depressed and mildly anxious 
with a moderate range.  He was well oriented, and memory was 
intact.  His overall attention and concentration were fair to 
good.  The diagnosis was PTSD.  On Axis V, the Global 
Assessment of Functioning (GAF) score was 55 to 60.  

An evaluation report from a Vet Center readjustment counselor 
in August 2000 offered the diagnoses of PTSD, major 
depression, and personality disorder.  He noted that the 
veteran's symptoms included intrusive thoughts, spontaneous 
walking, hypervigilance and startled response, 
auditory/visual/olfactory memories of combat experiences, 
sensitivity, anger, severe bouts of depression, emotional 
avoidance and numbing, paranoia, and isolation.  The 
veteran's social functioning and interaction was limited to 
his immediate environment and limited his contact with 
others.  The counselor concluded that the veteran was 
occupationally disabled and may be able to form only 
superficial and shallow relationships.  He stated that while 
the veteran had no spoken of any suicidal thoughts, his test 
scores indicated the presence of suicidal ideations.  He 
offered a GAF score of 49.  

When he was examined by VA in December 2000, the veteran's 
psychiatric symptoms were essentially the same as reported on 
the examinations above and included the following: recurrent 
intrusive recollections, dreams, depression, and flashbacks 
about 2 to 3 times a week.  He reported that he lost a very 
close cousin to cancer a few months earlier, and said that he 
now sometimes heard his voice.  He denied any manic symptoms 
or other depressions, and denied any homicidal plans or 
intent.  He stayed away from people and worked at night 
because of his difficulty sleeping.  He stayed at home for 
most of his free time and listened to soft music.  He did not 
have any social life and avoided crowds.  He worked 15 years 
at a metal manufacturing company and has been working as a 
Postal Service control clerk for the 14 years.  In response 
to the question of whether his mental symptoms had impaired 
or impacted on his employment, he said "somewhat."  He had 
the same position for many years and could only get promoted 
if he got further schooling, which he didn't think he wanted 
to attempt.  

The clinical findings on mental status examination were 
essentially the same as on the earlier examinations discussed 
above.  He was pleasant and relaxed and not hostile or 
fearful.  He did not have any bizarre posturing, gait or 
mannerisms.  He described his mood that day as "not the 
best."  He did not appear to be depressed, anxious, or in 
any other way distressed during the examination; however, his 
affect was constricted.  He denied any suicidal or homicidal 
ideations or intent.  His speech was fluent, logical, and 
relevant, and not pressured or retarded.  There were no loose 
associations, tangentially or circumstantiality.  He denied 
any hallucinations, delusions, Schneiderian symptoms or other 
psychotic symptoms.  There was no psychomotor retardation or 
excitability.  He was alert and well oriented, and his recent 
and remote memory was grossly intact.  Immediate recall was 
impaired.  Abstractions were concrete and there was no 
bizarreness or personalization.  His judgment and insight 
were good, and there was no impairment of thought process or 
communication.  There was no obsessive or ritualistic 
behavior.  He lived alone, his grooming and hygiene was 
average, and he shopped and cooked for himself.  He sometimes 
drives himself, but had his good and only friend drive him to 
the examination because he was concerned after having a bad 
dream the night before.  He said that he usually worked a 40 
hour week except when he was not feeling well; that he 
sometimes attended church, and was otherwise at home most of 
the time.  He watched TV and listened to soft music.  The 
examiner indicated that he had reviewed the entire claims 
file.  The diagnosis was PTSD.  The GAF score was 62.  The 
examiner indicated that the objective findings included a 
constricted affect, impaired immediate recall, and loss of 
concentration.  

A report from the Vet Center readjustment counselor in 
September 2001 was essentially the same as his report of 
August 2000.  The counselor indicated that the veteran had 
significant memory problems which was interfering with his 
job and that his functioning was very limited.  He was living 
on managed funds and continued to have legal problems with 
his ex-wife.  He opined that the veteran's level of function 
had dropped from 48 to 46 and that overall occupational 
functioning was becoming more of a challenge.  

At a personal hearing before the undersigned member of the 
Board at the RO in September 2001, the veteran testified that 
he had panic attacks about two to three times a week and that 
he sometimes had difficulty with his memory.  He said that he 
worked at night because he had difficulty sleeping.  He 
testified that he knew how to do his job and that he did it 
very well without supervision.  Sometimes his job was 
stressful but that he was usually able to cope with it.  When 
it gets really bad, he goes outside to calm down and then is 
able to return to work.  He reported that he probably missed 
3-4 days a months because of medical appoints and because he 
sometimes doesn't feel like working because of his symptoms.  

Received in response to the Board's remand request were the 
veteran's leave records from his employer, which covered 
periods in 2001 and 2002.  These show that the veteran 
occasionally used leave including annual in lieu of sick 
leave.

The veteran's complaints and the clinical findings on VA 
psychiatric examination in June 2002 were essentially the 
same as those reported on the earlier examinations.  On 
mental status examination, he was well-developed, well-
nourished, and appropriately dressed.  His attitude, 
behavior, affect, intellectual functioning and sensorium, 
reality contact, and current level of functioning were 
unchanged from those reported on the September 2001 
examination.  His judgment and insight were fair to good.  
The diagnosis was PTSD and the current GAF score was 57.  The 
examiner indicated that the veteran appeared depressed, his 
affect was constricted, and he had impaired immediate recall 
and loss of concentration.  He opined that, based on a review 
of the record, it appeared that the veteran's symptoms had 
not changed since the September 2001 examination, and that 
his condition did not appear to have improved or gotten 
worse.  

Also received into the record were private medical reports 
showing treatment for disabilities which were not linked to 
PTSD.  


Analysis

The regulations pertaining to rating psychiatric disabilities 
are found in 38 C.F.R. § 4.130, Codes 9201-9440 (2002) and 
are set forth, in pertinent part, as follows:

General Rating Formula for Mental Disorders:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own 
name.....................................
.....  100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective 
relationships............................
....................................  70

38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).  

After reviewing the evidence of record, the Board concludes 
that the veteran's psychiatric disability picture does not 
warrant a rating higher than the 70 percent evaluation 
currently assigned.  The clinical findings do not show the 
frequency, severity, or duration of psychiatric symptoms 
necessary for a rating of 100 percent schedular rating under 
the criteria cited above.  The material question at issue is 
whether the veteran has sufficient occupational and social 
impairment to disrupt his performance of occupational tasks 
to the extent set forth in the rating criteria described 
above for a 100 percent evaluation.  38 C.F.R. § 4.130 
(2002).  In this regard, it must be remembered that 
disability ratings are intended to compensate for reductions 
in earning capacity as a result of the specific disorder.  
The percentage ratings are intended, as far as practicably 
can be determined, to compensate the average impairment of 
earning capacity resulting from such disorder in civilian 
occupations.  38 C.F.R. § 4.1 (2002).  

In the instant case, the veteran does not demonstrate total 
occupational and social impairment with symptoms such as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Moreover, he 
has been working full-time for many years.  He testified that 
he was good at his job and was very capable of performing his 
duties with little or no supervision.  He was able to deal 
with the occasional stressful situations at work by taking a 
break.  He denied any suicidal or homicidal ideations and 
testified that he got along fairly well with his co-workers.  
Accordingly, the Board concludes that the veteran does not 
meet or nearly approximate the level of disability required 
for a rating of 100 percent.  Furthermore, it is evident from 
reviewing the leave records and private medical reports 
submitted by the veteran that his PTSD simply does not 
present such marked interference with employment so as to 
warrant consideration of an extraschedular rating.

With the exception of a Vet Center Readjustment Counselor 
report, the veteran's psychiatric symptomatology and the 
clinical findings from all of the other medical reports of 
record were not materially different.  

The Board notes that a Vet Center Readjustment Counselor 
assigned GAF score of 46 and 48, and that the three VA 
examinations assigned GAF scores ranging from 55 to 62.  A 
GAF score between 41 and 50 contemplates a level of 
impairment of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score between 51 to 60 contemplates moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  

The GAF score is an indicator of the examiner's assessment of 
the individual's overall functioning.  However, the Board is 
not required to assign a rating based merely on such score.  
In the Board's opinion, the GAF scores rendered by the Vet 
Center Readjustment Counselor were not consistent with his 
clinical findings or the objective evidence of record.  In 
August 2000, the counselor reported that the veteran's 
employment was severely impaired and concluded that he was 
occupationally disabled.  However, the record shows that, at 
that time, the veteran had been steadily employed, full-time 
for some 30 years.  He also stated that while the veteran did 
not mentioned any suicidal thoughts, his scores indicated 
that he had suicidal ideations.  He then went on to conclude 
that the veteran had suicidal ideations.  Furthermore, it 
does not appear that the counselor had reviewed the veteran's 
claims file.  On the other hand, the VA examiners had an 
opportunity to review the claims file and provided a detailed 
history of the veteran's symptoms and his current 
manifestations.  The Board finds that the clinical findings 
and conclusions of the VA examiner's are more persuasive than 
those of the readjustment counselor, and more accurately 
reflect the current severity of the veteran's PTSD as it 
affects his social and industrial adaptability.  The totality 
of the evidence does not support a finding that the veteran's 
social and occupational functioning is totally disabling.  


ORDER

An evaluation in excess of 70 percent for PTSD from the 
initial grant of service connection is denied.  



		
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

